UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1721



VICTOR HOWARD,

                                              Plaintiff - Appellant,

          and


GERMAINE HOWARD,

                                                           Plaintiff,

          versus


THOMAS P. BRIM; LIBERTY SAVINGS BANK, FSB,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:06-cv-00070)


Submitted:   March 23, 2007                 Decided:   April 13, 2007


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor Howard, Appellant Pro Se. David Christopher Osborn, HORACK
& TALLEY, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Victor Howard appeals the district court’s order granting

Appellees’ motion to dismiss and dismissing a complaint Victor and

his wife filed that alleged violations of the Truth in Lending Act,

Equal Credit Opportunity Act, and Fair Debt Collection Practices

Act, and unfair and deceptive trade practices.    We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   Howard v. Brim, No.

3:06-cv-00070 (W.D.N.C. June 8, 2006).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -